DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12 July 2021 has been entered.

Examiner’s Note
Applicant's amendments and arguments filed 12 July 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 12 July 2021, it is noted that claims 1, 19-20, 24-25, and 36 have been amended. Support can be found in the claims as originally filed. No new matter or claims have been added.

Priority
	Acknowledgement is made of the Applicant’s claim of domestic priority to US provisional application 62/435,695 filed 16 December 2016.

Election/Restriction
Applicants previously elected the species of citrate (buffering agent) and sodium chloride (tonicity adjusting agent). 

Status of the Claims
Claims 1, 14-25, 29, 32, and 36 are pending.
Claim 33 has been omitted due to typographical error.
Claims 1, 14-25, 29, 32, and 36 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 14-25, 29, 32, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN102512379; machine translation attached; human translation of tables attached) in view of Stogniew (US 7,198,796) in view of CompoundingToday (2006) in view of Jiao et al. (US 9.115.177).

Li teaches a composition comprising micafungen (misspelled in the machine translation as “micafafen”) (50 mg/mL), lactose, mannitol (75 g), sodium acetate (50 
Li does not exemplify wherein the buffering agent is citrate nor does it teach the tonicity adjusting agent as being sodium chloride. Li does not exemplify the narrower ranges of agents in the instant claims. Li does not teach the long term stability of the micafungin composition.
Stogniew teaches a parenteral formulation comprising an echinocandin active agent, a buffer, and a tonicity agent wherein the buffer can be selected from acetates and citrates and the tonicity agent can be selected from mannitol, lactose, dextrose, and sodium chloride (col 2, lns 10-63). Stogniew further teaches that parenteral dosage units comprising echinocandin active agents useful as antifungal agents, can be 
CompoundingToday teaches that the benefit to including a tonicity agent is to improve comfort during parenteral administration (pg 1). Agents such as mannitol and sodium chloride are included to adjust the tonicity to avoid pain and irritation upon administration (pg 1).
Jiao teaches a micafungin sodium composition comprising a weak base wherein the weak base (abstract; col 5, lns 1-10). It was discovered that micafungin has poor stability in a solution with high pH and is most stable from pH 4.5-5.5 (col 6, ln 66-col 7, ln 25). Using weak base solution to adjust the pH value of micafungin can effectively prevent micafungin from generating new impurities (col 7, lns 26-35). Experiments were carried out at room temperature to determine stability of 99.52% (col 8, lns 35-36; col 10, lns 30-42). One suitable weak base in sodium citrate (col 7, lns 51-67).
Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). As such, it would have been obvious to use citrate in place of the acetate, both of which are known buffering agents, of Example 3 of Li, addressing the elected species. Both citrate and acetate are known to be weak bases that provide stability to micafungin as taught in Jiao. In addition, it would have been obvious to use an amount of the prior art agents in the ranges provided, which overlap the ranges of the instant claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 (I). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2131.03 (III)). Therefore, it would have been obvious to use micafungin in 2.5 mg/mL which his reasonably close to 5.0 mg/mL taught by Li.
Micafungin is a well-known echinocandin active agent, thus Stogniew is applicable and relevant art. As such, the skilled artisan would have found it obvious to replace the mannitol and/or lactose of Li with sodium chloride, as taught by Stogniew, as the tonicity agent. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). Alternatively speaking, it would have been obvious to include sodium chloride as a tonicity agent in addition to the agents already taught by Li so as to avoid pain and irritation upon administration of the formulation. Regarding the requirements that the composition be aqueous and stored in a packaged sealed container, it is noted that it is obvious to place any composition in a container. That being said, Li teaches lyophilizing (removing water) from their composition comprising micafungin, however prior to lyophilization the composition is an aqueous composition in a sealed container. In addition, after lyophilization, the dried powder is taught as being suitable for reconstitution for intravenous injection. As such, Li teaches both a container comprising an aqueous solution but also provides a composition in a container wherein the skilled artisan can at once envisaged being solubilized in water. That being said, the accelerated aging studies of Li require the composition be solubilized (presumably in water), based on the fact that “clarity of solution” is measured 
Regarding the stability of the aqueous micafungin composition, Li does not teach stability as measured over weeks or months wherein the micafungin is stored in solution at room temperature. However, Jiao teaches that by adjusting the pH to 4.5-5.5 and using a weak base such as sodium citrate, then the micafungin at room temperature is stable in solution and does not generate new impurities. Therefore, the stability profile of instant claims 19-21 are assumed to be inherent in the composition comprising micafungin in water with sodium citrate at pH 4.5-5.5. Although Jiao does not further teach including sodium chloride, the burden is shifted to the Applicant to show that the prior art would not have reasonably predicted the aqueous stability of micafungin sodium at pH 4.5-5.5. Thus, claims 1, 14-25, 29, 32, and 36 are obvious in view of the prior art above.

Response to Arguments
Applicant's arguments filed 12 July 2021 have been fully considered but they are not persuasive. The Applicant argues, on page 7 of their remarks, that according to US 6,774,104 that echinocandin compounds are not satisfactorily stable to humidity and cannot have more than 3.4 wt% of water contained therein. The Applicant further argues that micafungin cannot be developed as a liquid dosage form due to stability in .
In response, Jiao teaches compositions comprising micafungin (12.5 mg/mL), citrate (100 mM), and water at pH 4.0 wherein the composition has 99.5% purity, thus implying stability due to the lack of impurities (col 10, Example 5). Jiao discloses that micafungin has poor stability with high pH but is generally stable at pH 4.0-7.0, preferably pH 4.5-5.5, which implies solution storage (col 6, ln 66- col 7, ln 2). Therefore, the inclusion of the weak base, such as sodium citrate, provides unexpected stability to micafungin as established by Jiao.

The Applicant argues, on page 7 of their remarks, that Li does not disclose or suggest the claimed packaged sealed container comprising an aqueous composition with the required limitations of claim 1. The Applicant argues that Li teaches a lyophilized powder.
In response, the limitation of a sealed container is, ultimately, an intended use of the claimed composition. The composition as claimed comprises water, micafungin, citrate buffering agent, and sodium chloride. The container in which the composition is stored does not affect the composition’s structure and is therefore given minimal patentable weight (see MPEP 2111.02 (II)). While it is true that Li teaches a lyophilized powder, it must be recognized that the powder is solubilized in water prior to storage and then again upon administration, therefore there is a discrete aqueous composition taught by the prior art.


The Examiner agrees with this assessment of Li and, in response, has modified the above rejection to incorporate the teachings of Jiao. Jiao teaches that the inclusion of a weak base such as sodium citrate serves to stabilize aqueous micafungin at pH 4.5-5.5 so that no further impurities are generated. Although long term studies are not disclosed, there is a reasonable expectation of success based on the teachings of Jiao that the stability of micafungin can be extrapolated out to longer studies. The composition of Jiao comprises water, micafungin, and sodium citrate (or other weak bases) at pH values around 4.0-7.0. In each example, the purity is measured as being >99%. As such, there is reasonable evidence that the weak base serves to stabilize the aqueous formulation and avoid impurities from forming.

The Applicant argues, on pages 8-9 of their remarks, that they have demonstrated a surprising stability compared to the prior art. The Applicant points to Example 8 of the specification wherein a solution of MYCAMINE (micafungin and lactose) and 0.9% sodium chloride after two days has 1.75% impurities. In contrast, micafungin (with no lactose), 0.9% sodium chloride, and 10 mM citrate buffer shows less impurities even after 3 weeks of storage (pH 4.0-6.0). Example 6 shows some stability for up to 64 weeks. The Applicant further argues that their enhanced storage stability date cannot be expected based on the teachings of Li.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613